DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-13 and 15 are currently pending. Claims 1, 3, and 5-13 have been amended.
Claim Objections
Claims 3, 6, 10, and 12 are objected to because of the following informalities:
“of first” in lines 4-5 of claim 3 should read “of the first”
“of first” in lines 4-5 of claim 6 should read “of the first”
“of first” in lines 4-5 of claim 10 should read “of the first”
“line zero” in line 9 of claim 12 should read “line is zero”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: exercise assisting device in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“Exercise assisting device” is interpreted as a finger exerciser and electrical stimulus generator as mentioned in [0034] of the specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 2-12 and 15 are further rejected due to their dependency to either claim 1 or 13. Claims 1 and 13 recite “at least one of an exercise assisting device/step configured to support the subject in his or her voluntary movement in coordination with a determination by the detection unit or a display unit configured to display the determination by the detection unit.” The specification does not provide support for either using the exercise assisting device or displaying the determination. [0026] of the PGPUB recites that the embodiments mentioned include an exercise assisting device, indicating that the exercise assisting device is included in the same embodiments as the display.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7, 12, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 8-11 are further rejected due to their dependency to claim 7 and claim 15 is further rejected due to its dependency to claim 13.
Claim 7 recites the limitation “gradient of a borderline.” It is unclear what “gradient of a borderline” is. It is unclear if this relating to the change of the alpha waves, the change of the beta waves, or the change of the beta waves over the change of the alpha waves (slopes of Lth1 and Lth2 in Fig. 4 and Fig. 7, respectively). Clarification is requested. For examination purposes, “gradient of the borderline” is interpreted as the slopes of Lth1 and Lth2.
Claim 12 recites the limitation “a gradient of the borderline” in line 9. There is insufficient antecedent basis for this limitation in the claim. It is unclear if this is referring to “gradient of the borderline” in claim 7. Examiner suggests to amend the limitation to recite “the gradient of the borderline.”
Claim 13 recites the limitation “the detection unit” in line 17. There is insufficient antecedent basis for this limitation in the claim. “Detection unit” as not previously mentioned in the claim and it is unclear what the limitation is referring to. Examiner suggests to amend the limitation to recite “a detection unit.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) Claims 1, 2, 4, 6-11, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adachi et al. ‘971 (US Pub No. 2016/0198971 – previously cited).
Regarding claim 1, Adachi et al. ‘971 teaches an electroencephalogram decision system (Abstract) comprising:
an acquisition unit configured to acquire electroencephalogram information, the electroencephalogram information representing an electroencephalogram obtained by an electrode unit, the electrode unit being placed on a region of interest that forms part of a subject’s head (Fig. 16 ERD measurement apparatus 1, 1a, electrode group 408 and [0147]-[0148]);
an analysis unit configured to calculate: a power of a single frequency band included in a frequency spectrum of the electroencephalogram represented by the electroencephalogram information; or each of powers of multiple different frequency bands included in the frequency spectrum of the electroencephalogram represented by the electroencephalogram information ([0052], [0114]);
a detection unit configured to determine, based on a decision condition, whether or not the electroencephalogram information represents a target electroencephalogram, which is an electroencephalogram with a characteristic variation (Fig. 10 ERD determiner 70 and [0012]-[0013]; ERD determiner 70 detects a change in signal strength of the EEG signal reaches or exceeds a first threshold, interpreted as producing a target EEG. When the signal strength reaches or exceeds the first threshold, the ERD determiner 70 determines that there is motor intention. Fig. 4 and [0045]-[0048] mention that the presence/absence of event-related desynchronization, ERD, is determined on the basis of a brain waveform, or change in voltage, obtained through measurement, interpreted as satisfying a decision condition.); and
at least one of an exercise assisting device configured to support the subject in his or her voluntary movement in coordination with a determination by the detection unit or a display unit configured to display the determination by the detection unit (Fig. 14 assistance apparatus 250 and [0135]-[0137]; Fig. 14 and [0135] shows that rehabilitation assistance apparatus 250 is used by a user who has paralyzed fingers and is unable to move the fingers with his/her intention.),
the decision condition being selected from a plurality of conditions,
the plurality of conditions including a first type of condition and a second type of condition,
the first type of condition specifying that a decision be made, based on the power of the single frequency band included in the frequency spectrum of the electroencephalogram represented by the electroencephalogram information, whether or not the electroencephalogram information represents target electroencephalogram ([0052], [0114]; Both sections recite that ERD may occur in the beta waveband or in both the alpha waveband and the beta waveband. Frequency analysis is performed for each of the relax section and the movement imaging section. If a certain frequency band power (voltage strength) is smaller in the movement imaging section than in the relax section, the ERD determiner determines that ERD exists),
the second type of condition specifying that a decision be made, based on each of the powers of the multiple different frequency bands included in the frequency spectrum of the electroencephalogram represented by the electroencephalogram information, whether or not the electroencephalogram information represents the target electroencephalogram when the analysis unit has calculated each of the powers of the multiple different frequency bands ([0047]-[0048]; The alpha waveband of brainwaves ranges from 8-12 Hz and the beta waveband of brainwaves ranges from 13-26 Hz. ERD change rates are calculated between the individual measurement electrode and reference electrode and between the measurement electrodes in individual combinations of different measurement electrodes to determine if an ERD occurred. [0114]-[0115] also recites that ERD may occur in either in the beta waveband or in both the alpha waveband and beta waveband. A certain frequency waveband, such as only the alpha waveband ranging from 9 to 12 Hz or only the beta waveband ranging from 13 to 25 Hz may be used. However, both the alpha waveband and beta wave band ranging from 9 to 25 Hz may be used as well, indicating that multiple different frequency bands may be used.).
Regarding claim 2, Adachi et al. ‘971 teaches a processing unit configured to perform selection processing for selecting, in accordance with the electroencephalogram information acquired by the acquisition unit, the decision condition from the plurality of conditions before the detection unit determines whether or not the electroencephalogram information represents the target electroencephalogram ([0048]; Different electrodes are selected to determine ERG change rates.).
Regarding claim 4, Adachi et al. ‘971 teaches the first frequency band is an alpha-wave frequency band; and the second frequency band is a beta-wave frequency band ([0047]).
Regarding claim 6, Adachi et al. ‘971 teaches wherein the processing unit is configured to perform the selection processing for selecting the decision condition from the plurality of conditions based on each of the powers of first and second frequency bands included in the frequency spectrum of the electroencephalogram represented by the electroencephalogram information acquired by the acquisition unit, the first and second bands being different from each other ([0047], [0128]; alpha waveband is interpreted as the first frequency band and beta waveband is interpreted as the second frequency band.).
Regarding claim 7, Adachi et al. ‘971 teaches wherein the processing unit is configured to perform the selection processing for selecting the decision condition from the plurality of conditions based on a gradient of a border line between a rest range and an exercise range ([0047]; Relax section is interpreted as a rest range and imaging section is interpreted as an exercise range.) drawn on a graph where one axis represents a power of the first frequency band and another one axis represents power of the second frequency band (Fig. 6 and [0050]).
Regarding claim 8, Adachi et al. ‘971 teaches wherein the rest range is a range in which each of the powers of the first and second frequency bands of the subject’s electroencephalogram are able to fall when the subject puts his or her body at rest ([0037]; relax section).
Regarding claim 9, Adachi et al. ‘971 teaches wherein the exercise range is a range in which each of the powers of the first and second frequency bands of the subject’s electroencephalogram are able to fall when the subject plans to do voluntary movement ([0037]; imaging section).
Regarding claim 10, Adachi et al. ‘971 teaches wherein the second type of condition includes a first detection condition specifying that the target electroencephalogram be detected based on each of the powers of first and second frequency bands ([0047], [0128]; alpha waveband is interpreted as the first frequency band and beta waveband is interpreted as the second frequency band.); and
the processing unit is configured to, when finding the gradient of the border line is negative, select the first detection condition (Fig. 12 S107 and [0129]).
	Regarding claim 11, Adachi et al. ‘971 teaches wherein the detection unit is configured to determine, by seeing each of the powers of the first and second frequency bands make a transition from the rest range to the exercise range, that the electroencephalogram information represents the target electroencephalogram according to the first detection condition ([0087]-[0089]).
Regarding claim 13, Adachi et al. ‘971 teaches an electroencephalogram decision method comprising the recited elements.
Regarding claim 15, Adachi et al. ‘971, as modified by Adachi et al. ‘753, teaches a non-transitory storage medium readable for a computer system including a processor and storing a program designed to cause the processor to carry out the electroencephalogram decision method of claim 13.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Adachi et al. ‘971 in view of Adachi et al. ‘753 (US Pub No. 2009/0270753 – previously cited).
Regarding claim 3, Adachi et al. ‘971 teaches wherein the second type of condition includes a first detection condition specifying that the target electroencephalogram be detected based each of the powers of first and second frequency bands that are different from each other ([0047], [0128]; alpha waveband is interpreted as the first frequency band and beta waveband is interpreted as the second frequency band.).
Adachi et al. ‘971 in view of Adachi et al. ’753 teaches all of the elements of the current invention as mentioned above except for the first type of condition includes:
a second detection condition specifying that the target electroencephalogram be detected based on the power of the first frequency band, not the second frequency band; and
a third detection condition specifying that the target electroencephalogram be detected based on the power of the second frequency band, not the first frequency band.
Adachi et al. ‘753 teaches determining whether a representative frequency is related to switching of the menu items or not based on a relative quantity of the switching frequency being selected from a frequency band of 0.5 Hz to 9 Hz and the representative frequency of the EEG signal ([0022], [0135]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first type of condition of Adachi et al. ‘971 in view of Adachi et al. ‘753 to include a second detection condition as Adachi et al. ‘753 teaches that this would said in determining if an event, or switching of menu items, occurred.
Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Adachi et al. ‘971 in view of Adachi et al. ‘753, as evidenced by Katz ‘617 (US Patent No. 6,488,617 – previously cited) and Soulet de Brugiere et al. ‘857 (US Pub No. 2017/0164857 – previously cited).
Regarding claim 5, Adachi et al. ‘971 in view of Adachi et al. ‘753 teaches wherein the plurality of conditions further includes a third type of condition specifying that a decision be made, based on the power of one or more frequency bands selected according to a healthy person’s electroencephalogram, whether or not the electroencephalogram information represents the target electroencephalogram.
As previously mentioned, Adachi et al. ‘971 teaches one or more frequency bands ([0047]-[0048]; The alpha waveband of brainwaves ranges from 8-12 Hz and the beta waveband of brainwaves ranges from 13-26 Hz.).
Adachi et al. ‘971 in view of Adachi et al. ‘753 teaches all of the elements of the current invention as mentioned above except for wherein one or more frequency bands are selected according to a healthy person’s electroencephalogram. However, the ranges provided by Adachi et al. ‘971 are according to a healthy person’s EEG.
Katz ‘617 teaches that the alpha frequency band in normal subjects is 8-13 Hz (Column 1 Lines 53-56).
Soulet de Brugiere et al. ‘857 teaches normal waking consciousness is associated with beta waves that have a frequency range of 12.5 Hz-30 Hz.
As such, Adachi et al. ‘971 in view of Adachi et al. ‘753 teaches wherein the plurality of conditions further includes a third type of condition specifying that a decision be made, based on the power of one or more frequency bands selected according to a healthy person’s electroencephalogram, whether or not the electroencephalogram information represents the target electroencephalogram, as supported by Katz ‘617 and Soulet de Brugiere et al. ‘857.
	Regarding claim 12, Adachi et al. ‘971 in view of Adachi et al. ‘753 teaches wherein the plurality of conditions further includes a third type of condition specifying that a decision be made, based on a power of one or more frequency bands selected according to a healthy person’s electroencephalogram, whether or not the electroencephalogram information represents the target electroencephalogram, and
	the processing unit is configured to select the third type of condition when finding a gradient of the border line is zero or positive (Fig. 12 step S106 and [0129]).
Adachi et al. ‘971 in view of Adachi et al. ‘753 teaches all of the elements of the current invention as mentioned above except for wherein one or more frequency bands are selected according to a healthy person’s electroencephalogram. However, the ranges provided by Adachi et al. ‘971 are according to a healthy person’s EEG.
Katz ‘617 teaches that the alpha frequency band in normal subjects is 8-13 Hz (Column 1 Lines 53-56).
Soulet de Brugiere et al. ‘857 teaches normal waking consciousness is associated with beta waves that have a frequency range of 12.5 Hz-30 Hz.
As such, Adachi et al. ‘971 in view of Adachi et al. ‘753 teaches wherein the plurality of conditions further includes a third type of condition specifying that a decision be made, based on a power of one or more frequency bands selected according to a healthy person’s electroencephalogram, whether or not the electroencephalogram information represents the target electroencephalogram, as supported by Katz ‘617 and Soulet de Brugiere et al. ‘857.
Response to Arguments
Applicant argues that “gradient of a borderline” is the slope of Lth1 in Fig. 4 and Lth2 in Fig. 7. However, it is still unclear in the claims that “gradient of a borderline” is referring to the slopes of Lth1 and Lth2 as one of ordinary skill could interpreted that “gradient of a borderline” as the change in only the x-axis or the change in only the y-axis. Examiner suggests to amend “gradient of a borderline” to accurately define the slope lines Lth1 and Lth2 to overcome the 35 U.S.C. 112(b) rejection. As such, the 35 U.S.C. 112(b) rejection has been maintained.
Applicant argues that amending the independent claims to recite “at least one exercise assisting device configured to support the subject in his or her voluntary movement in coordination with a determination by the detection unit or a display unit configured to display the determination by the detection unit” would overcome the 35 U.S.C. 101 rejection. Examiner respectfully agrees, and the 35 U.S.C. 101 rejection has been withdrawn.
Applicant argues that Adachi et al. ‘753 does not teach the claimed second type of condition. However, Examiner notes that Adachi et al. ‘971 is used to teach the second type of condition. Applicant also argues that replacing the decision condition of Adachi et al. ‘971 for the decision condition of Adachi et al. ‘753 results in the configuration that “a condition is selected from a plurality of the first conditions” but not in the configuration that “a condition is selected from the second type of condition and the first type of condition.” Furthermore, Applicant argues that Adachi et al. ‘753 does not detect movement of a user. Without agreeing or disagreeing, Examiner has found that Adachi et al. ‘971 teaches the first and second types of conditions. [0052] and [0114] of Adachi et al. ‘971 teaches that ERD may occur in the alpha waveband, beta waveband, or in both wavebands of the user as ERD occurrences vary among users. [0115] also mentions that the certain frequency band may be set in accordance with the characteristic of the brain waves of the user. As such, the independent claims are now rejected over 35 U.S.C. 102(a)(1) over Adachi et al. ‘971.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465. The examiner can normally be reached [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/AURELIE H TU/               Examiner, Art Unit 3791
/ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791